Citation Nr: 9927786	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  96-40 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1981 to March 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

This case was the subject of a Board remand dated in July 
1998, in which the RO was requested to schedule a hearing 
before the Board for the veteran.  Since that time the 
veteran, through his legal guardian and conservator, and 
apparently with the support of his VA representative, has 
withdrawn the request for a hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran lacks the mental capacity to contract or to 
manage the disbursement of funds without limitation.  He has 
experienced repeated episodes where he fails to take his 
medications, thus severely exacerbating his psychiatric 
disability to the extent that he cannot manage his own 
affairs or his funds.


CONCLUSION OF LAW

The veteran is mentally incompetent for VA benefits purposes.  
38 C.F.R. § 3.353 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In essence, the veteran contends he is competent for VA 
purposes, so that his competency status should be restored.  
He was found incompetent in a VA rating decision dated in 
July 1996.

VA records of hospitalization from July 1995 to November 1995 
show that the veteran was admitted because he had no place to 
stay, and that the veteran stated he was incompetent and 
could not manage himself.  He had been roaming from place to 
place and was having problems with financial payments.  He 
had a history of multiple admissions for the same problem.  
He had a history of poor compliance with the medications upon 
discharge or follow-up, and chronic elopement.  With 
medications, he improved and was given regular discharge.  
The report indicates that the veteran had a guardian over his 
funds and had been considered incompetent for VA purposes.

A VA record of hospitalization from January 11, 1996, to 
January 26, 1996, reflects that the veteran was admitted 
after he had gotten upset about an upcoming VA examination, 
which he feared could result in his benefits being reduced.  
He was started back on his medications.  He was given an 
irregular discharge from unauthorized absence, and there was 
no follow-up and no medications were given.  However, the 
report states, "he is declared as competent and unemployable 
at the time of discharge."

During the aforementioned period of hospitalization in 
January 1996, the veteran attended a VA examination.  At the 
examination, the veteran complained of bad hallucinations.  
He said he heard voices of a demon named Bob.  He said that 
Bob talked to him, told him about the future, and told him 
that he would kill him.  He said that he thought Bob wanted 
to kill him because he is on God's side.  He said he was 
God's number one soldier.  He asserted that he had helped 
people more than anybody else, had helped overcome the Cold 
War, and had found a cure for AIDS.  He thought he should 
have received a Nobel Prize for these accomplishments.  He 
complained of getting nervous and scared.  He said he 
experienced palpitations and had episodes of becoming sweaty.  
His appetite was all right.  He had no problems with bowel 
movement or urination.  He said he slept about 8 to 9 hours a 
night and about 4 hours during daytime.  He said he 
experienced nightmares in which he was in a pit and a bunch 
of snakes were chewing him up.  

Upon objective examination, he was an ambulatory male who 
came to the interview ten minutes early.  He was wearing 
clean street clothes.  He took off his winter jacket in the 
office.  He had a small goatee.  Otherwise, he was well-
shaven.  His hair was poorly groomed.  He had a very strong 
body odor.  He was friendly and greeted the examiner as he 
came in.  He rocked back and forth quite often in his chair.  
His speech was spontaneous and loud, and he got over-
inclusive and was rambling.  His mood was anxious.  His 
affect was appropriate.  He admitted to auditory 
hallucinations and delusional thinking as noted earlier.  He 
was well oriented to time, place and person.  He was able to 
recall three out of three items after five minutes.  Hew as 
able to name the last four presidents correctly.  He said the 
similarity between a bird and an airplane was that they both 
could fly.  He interpreted the proverb the grass is greener 
on the other side of the fence as "people are jealous of 
other people when probably they should not be."  When he was 
asked what he would do if he found a stamped, addressed 
envelope on a sidewalk, he said "put it in the mailbox."  
When he was asked why the properties in the city cost more 
than the properties in the country, he said "because you 
have more people there and demand is higher."  He denied any 
suicidal or assaultive ideas. 

The examiner opined that the veteran's cognitive functions 
were adequate.  However, according to the examiner, the 
veteran knew that he was sick, hallucinating, losing control, 
etc., if he did not take his medications and still did not 
comply with treatment.  When he did not comply with 
treatment, he became psychotic and violent.  In view of this, 
the examiner opined, he could be considered incompetent for 
VA purposes.  The examiner opined that if one considered only 
the veteran's cognitive functions, he could be declared 
competent.

Of record is a copy of a May 1997 Certified Copy of Letters 
of Conservatorship, indicating that during that month Star 
Trust Company was appointed Conservator of the estate of the 
veteran, a person incompetent of Grant county, Indiana, and 
State of Indiana.

A VA report of hospitalization from October 1997 to November 
1997, reflects that the veteran was admitted with the 
complaint of hearing voices taped to his brain.  The veteran 
was not on any medication.  He was discharged on medications.  
The report notes that the veteran had been considered 
incompetent for VA purposes.  The veteran was strongly 
advised to comply with proper follow-up as well as 
medication.  The diagnosis was schizophrenia, paranoid, 
chronic with acute exacerbation, 100 percent service-
connected.  The stressor was noted as noncompliance to 
medication and follow-up.

A November 1998 VA report of hospitalization reflects that 
the veteran was admitted with a diagnosis of chronic paranoid 
schizophrenia with acute exacerbation.  Stressors were listed 
as long-standing history of mental illness, and noncompliance 
with medication.  Global assessment at time of admission was 
30 at admission and 50 at time of discharge.  The veteran did 
not know how or why his symptoms had come about, to include 
hearing voices and thinking everyone was after him and trying 
to hurt him.  He was given medication and was not 
hallucinating, not delusional, and not suicidal or homicidal 
by time of discharge.  He was given medication education and 
education about his illness.

The record also includes many, many pages of extremely 
bizarre and sometimes concerning writings of the veteran.  
For example, he expressed a desire to kill his father and 
oldest brother; in November 26, 1996, he wrote that he was 
going to murder his father on November 29, 1996; and, in July 
1998 he wrote, among other things, that "police departments 
love crime and it comes back to bite a felony rape."  He 
recalls having conversations with Adolf Hitler and being 
Hitler's top general.  His most cogent contention has been 
that he is physically ill rather than mentally ill.


Analysis

The Board finds that the veteran's claim is well-grounded.  
38 U.S.C.A. § 5107 (West 1991).  

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his affairs, including the disbursement of funds without 
limitation.  38 U.S.C.A. § 3.353(a).  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d).

As to the veteran's contention that he is not mentally ill, 
the Board finds that the medical evidence is overwhelming 
that he is mentally ill, including repeated diagnoses of 
psychosis.

The Board acknowledges that the veteran was found competent 
at the end of his January 1996 VA hospitalization.  However, 
this was at the end of a period of hospitalization during 
which he had resumed his medications.  The pattern of his 
failure to take his medications and acute psychoses has 
persisted since that time, corroborating the judgment and 
reasoning of the January 1996 VA examiner.  The Board finds 
the well-supported reasoning of the January 1996 VA examiner 
to be much more persuasive than the snapshot determination at 
the end of the January 1996 VA hospitalization that the 
veteran was competent.

The January 1996 VA examiner found that the veteran was not 
competent for VA purposes in light of his repeated pattern of 
ceasing to take his medications, resulting in the veteran's 
becoming psychotic.  This was a thorough and well-reasoned 
examination and was predictive of the veteran's future 
problems.  Subsequent VA hospitalization reports show that 
the veteran had trouble keeping a home and managing his 
finances when he would stop taking his medications and thus 
become psychotic, resulting in repeated VA hospitalizations.  
The Board also finds that the veteran's writings tend to 
corroborate, in a lay sense, the repeated psychiatric 
difficulties reflected in the medical evidence of record - 
from a layperson's perspective, they certainly do not reflect 
anything approximating a lucid state of mind.  Also of some 
probative value is the finding of Grant County, Indiana and 
the State of Indiana that he is incompetent, although the 
Board recognizes that the legal standards for incompetency in 
these jurisdictions may be very different from VA's criteria.  

In sum, the Board, cognizant of the veteran's repeated 
psychiatric and financial difficulties and periodic inability 
to manage his own affairs, and the findings and reasoning of 
the January 1996 VA examiner, concludes that the 
preponderance of the evidence clearly shows the veteran to be 
incompetent for VA purposes. 


ORDER

Restoration of competency status for VA benefits purposes is 
denied.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

